Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed November 10, 2020.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weisman (WO 2015/088826).
Weismann teaches water soluble articles comprising a plurality of polyvinyl alcohol fibrous structure elements which are filaments and an active agent releasable form the structure when exposed to conditions of intended use, wherein the article is printed on 28% of the surface with cyan ink (page 74, lines 5-page 75, line 15, page 80). Weismann teaches ink jet printing a 5 inch by 5 inch surface or an 8 inch by 11 inch sheet which has the claimed  dry ink adhesion, wet ink adhesion and L*a*b* color values (page 80,page 96, page 98-99, claims 13-15). Weismann teaches dry ink and wet ink adhesion ratings  of greater than 1.5 and using cyan, yellow, magenta and black colors in the printed graphics or spot colors (page 5, 3ines 21-25) (page 78, line 29 to page 79, line 11, page 87). Weismann teaches two or more layers (plies, page 72, lines  12-17). The article comprises ink pigments which are insoluble, perfume loaded zeolites which are insoluble e in water and water soluble active agent particles such as starch encapsulated perfumes (page 45, page 41, lines 15-33; page 96, lines 25-31). Weisman teaches using polyvinyl alcohol, polyalkylene oxides, polysaccharides, starch and carboxymethyl cellulose, hydroxyethyl cellulose and hydroxypropylmethyl cellulose (page 23, page 26, lines 17-24).
Regarding the limitation of “as measured according to the % Ink Coverage Test Method” this is a product by process limitation and Weisman clearly teaches printing a 5 inch by 5 inch patch of an 8 inch by 11 inch sheet indicating that coverage of 28% of the surface is produced. Therefore the examiner has found the same level of coverage independent of the method of testing the coverage. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).
Accordingly, the teachings of Weisman are sufficient to anticipate the material limitations of the instant claims. 
In the alternative, if the teachings of Weismann are not sufficient to anticipate the material limitations of the instant claims it would have been nonetheless obvious to arrive at the % ink coverage area of greater than 5% to less than 45% as Weisman teaches printing a 5 inch by 5 inch patch of an 8 inch by 11 inch sheet indicating that coverage of 28% of the surface is produced. Weisman allows for production of any graphic and this would be a design choice as to the surface coverage of the sizer of the graphic desired by the manufacturer. Weisman teaches 100% dot coverage by the  L*a*b* color values. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 1-5,13-16 and 20 are rejected under 35 U.S.C. 103 as obvious over Brooker (US 2015/0275152).
Brooker teaches ink jet printing laundry detergent pods (paragraph 0071), printing between 10 and 60% or preferably between 10 and 40% of the water soluble cover of the detergent dose (paragraph 0040). Brooker teaches the printed surface is a water soluble polyvinyl alcohol, polyalkylene oxide, carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropylmethyl cellulose and starch (paragraph 0049). Brooker teaches the article contains soluble active agent particles such as and insoluble active agent particles such as black pigment inks (paragraph 0064,0069), stilbene brighteners (paragraph 0087)  and zeolite loaded perfumes (paragraph 0094). Booker teaches water soluble active agent particles such as starch encapsulated perfumes (paragraph 0094). Booker teaches multiple layers (plies) (paragraph 0028).
Brooker does not specify the graphic or “as measured according to the % Ink Coverage Test Method”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to print graphic and spot colors as Brooker teaches printing any print such that the surface area covered is preferably 10 to 60% or 10 to 40%. Brooker teaches that the print should be aesthetically pleasing to consumers (paragraph 0044), can be multicolored or single colored (paragraph 0065). Choosing a graphic such as the brand logo or spot color would be obvious to be pleasing to the eye of consumers. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Regarding the limitation of “as measured according to the % Ink Coverage Test Method” this is a product by process limitation and Brooker clearly teaches ink jet printing 10-40% area of the water soluble surface.Therefore the examiner has found the same level of coverage independent of the method of testing the coverage. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Weisman (WO 2015/088826) in view of Brooker (US 2015/0275152).
Weisman is relied upon as set forth above.
Weisman does not specify the % Ink coverage area of 5-27% and 29-45%.
Brooker teaches, in the analogous art of ink jet printing laundry detergent pods (paragraph 0071), printing between 10 and 60% or preferably between 10 and 40% of the water soluble cover of the detergent dose (paragraph 0040). Brooker teaches the printed surface is a water soluble polyvinyl alcohol, polyalkylene oxide, carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropylmethyl cellulose and starch (paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the soluble articles of Weisman by printing the claimed surface ink coverage area of the water soluble article as Booker teaches similar detergent pods comprising similar water soluble materials are conventionally ink jet printed to cover areas of 10% to 60% and preferably 10% to 40% of the material in single or multiple colors (paragraph 0064-0065).
Regarding the limitation of “as measured according to the % Ink Coverage Test Method” this is a product by process limitation and Weisman clearly teaches printing a 5 inch by 5 inch patch of an 8 inch by 11 inch sheet indicating that coverage of 28% of the surface is produced and Brooker teaches covering 10% to 60% area, preferably 10% to 40%. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/
Primary Examiner, Art Unit 1761